Not for Publication in West’s Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 02-1041

                          NORMAN GREENBERG,

                        Plaintiff, Appellant,

                                     v.

                     STEPHEN GRIFFIN, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]


                                  Before

                        Selya, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                     and Lynch, Circuit Judge.


     Norman Greenberg on brief pro se.
     Joseph G. Donnellan on brief for appellee Stephen Griffin.
     James B. Cox, Alison J. Little and Rubin and Rudman, LLP on
brief for appellees Paul Scannell and Frederick Woodward.



                              May 28, 2003
     Per Curiam. After carefully considering the record and briefs

on appeal, we affirm for substantially the reasons stated by the

district court.

            The appellant made no showing of any constitutional

violation.    West v. Atkins, 487 U.S. 42 (1988)(42 U.S.C. § 1983

protects only federally-secured rights).     First Amendment rights

are subject to reasonable regulation.     Among other problems, the

appellant fails to develop any adequate argument on appeal that

banning him from the campus was unreasonable, given his behavior.

Widmar v. Vincent, 454 U.S. 263 (1981); Perry Educational Ass'n. v.

Perry Local Educators' Ass'n., 460 U.S. 37 (1983).    Similarly, he

makes no showing that his rights under the Fourth Amendment were

violated.    The arrest was supported by probable cause and the

search was incident to a lawful arrest. United States v. Robinson,

414 U.S. 218 (1973).      Finally, his attempt to suggest a factual

dispute is meritless.

            Affirmed.   Loc. R. 27 (c).




                                  -2-